Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 1 of 39

 
  
  
    

==. UNITED- STATES DISTRICT COURT = on ©
SOUTHERN | DISTRICT OFNEWYORK ey
FOLEY QUARE) bo We BES

 

 

CIVIL CASE #:

1:18-CV-08653-VEC

GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

AFFIDAVIT FOR THE DISQUALIFICATION OF PRESIDING JUDGE

Certification

This document is submitted in good faith and NOT submitted for the purposes of causing
unnecessary delay with this instant litigation, which has been delayed six (6) months already.
The enclosed presents information that is accurate and truthful as best the undersigned can
ascertain. Therefore, the undersigned believes this pleading is truthful and not submitted for an
improper purpose. This affidavit relies on 28 U.S.C. § 455(a) generally and 28 U.S.C. § 144
specifically . Section 144 is triggered by a party’s affidavit such as this. This document should

not be construed as a section 455(a) motion, such a motion will be filed at a later date.

DS.

D. G. Sweigert, c/o
GENERAL DELIVERY
ROUGH AND READY, CA 95975.

Dated this S th day of August, 2019

GS./?

1
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 2 of 39

 

TABLE OF CONTENTS
Contents :
INTRODUCTION 0.00... sccsssssssssstecssetesssnecsssseeessneecesnneeeesssesesaveesssuesssuasessneessnerecssnveresnnesessisessssnassesseseanivess 4
LEGAL BASIS FOR THIS AFFADAVITT ..........c:sccsssssseesssssssssseessesssneeseesssnnesessesssnnneesesesssneeesseesssnnesses 8
UNDISPUTED FACTS .00...-sssesssssssssessssssseeseesnneseensneesecsnuneecessnneeceesnneeesennneeessntessonuuesessnuieesesanetessesneneesssins 9
SUMMARY o.ooesccsccsssssesescessssseeeceesssnneecennsnnveececesseneteseessssumusseessssnessesssnuecesessusesessessuneeseceassnenneseeessnnesests 12
2

SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 3 of 39

 

TABLE OF AUTHORITIES
Cases
Inre Martinez-Catala, 129 F.3d 213, 218 (1st Cir. 1997)... ceceecesecseeeseesneeeseeeeeeseseecesecssenseenaes 9
Pashaian v. Eccelston Properties, Ltd., 88 F.3d 77, 85 (2d Cir. 1996)... ccc ececsesecereneeneeneees o
Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9% Cir, 2008) ..cceccccecscsssesessessesessectesecsecesseencesaneneenens 8
United States v. Conforte, 457 F.Supp. 641, 656 (D.Nev.1978) oo... ceeceecessecseseseeeesscnseseesseeneees 9
United States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997)... eeeceseceeeeeeeeesseeeseeereeenaes 8
United States v. Sammons, 918 F.2d 592, 599 (6th Cir. 1990)... eee cece tees eeeeneesereeeneeneees 8
Statutes
28 U.S.C. § 455(a) coccccccccccsccssescssseseesececeseeneceeeescesesseeceesecseenatsceseesaseaseecesecseeaeseeessessessessesseseacseeseseaees 8
28 U.S.C. § 455(a) and 28 U.S.C. § 144. ccc eeceececcneeesceeeneesseeseesseseeseeseessensasseseesssesesseeseses 1,12
Rules
Canon 3C of the Code of Judicial Conduct 0.0.00... cceeescesseecseeeceseeessseeeseseeeeseecesseececseeseseaesseasenees 9

3

SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 4 of 39

INTRODUCTION

Pro Se Prejudicial Bias

1. This Court should accept the right of the self-represented to have equal access to the
courts without fear of judicial predisposition against this type of racketeering case filed by a pro
se litigant.

2. As Judge Richard Posner, retired chief judge for the U.S. Court of Appeals for the
Seventh Circuit, cited, “[t]he basic thing is that most judges regard these people (pro se) as kind
of trash not worth the time of a federal judge,” Posner said. (Internet URL: |
http://www.abajournal.com/news/article/posner_most_judges_regard_pro_se_litigants_as_kind_
of _trash_nor_worth_the t ).

3. Pro Se litigants must deal with the general disdain accorded to them by lawyers and
judges. As the deeply insulting bromide, so popular with lawyers suggests: "he who represents
himself has a fool for a client." This insulting attitude is further amplified when a pro se litigant
dares to apply the label private attorney general to himself in the case of racketeering law, as in :
this case.

4, Entering a complaint of racketeering before a presiding judge who has acted as a U.S.
attorney specializing in racketeering litigation (U.S. Eastern District of New York) can be
perilous, especially if such a jurist is prejudiced against such a pro se novice and perhaps harbors
skepticism as to his abilities.

5. Nonetheless, such bias or prejudice (judicial predisposition) is wrongful and

inappropriate.

4
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 5 of 39

U.S. Government employee created pervasive bias

6. Years spent (nearly a decade) by the presiding judge shepherding the immense legal
resources of the F.B.I. (as general counsel between 2003 and 2011) could understandably
saturate such a person with a legalistic perfectionist prosecutorial attitude that disfavors the
novice. Practicing law in an environment with almost unlimited legal resources (such as the
F.B.I.) could foster an extra-judicial preferential bias that reinforces disdain for pro se private
attorney generals like the Plaintiff (undersigned).
7. It is instructive to note the job description for the F.B.I.’s General Counsel:
The General Counsel of the FBI is ultimately responsible for all of the legal affairs of
the FBI. He supervises the Office of General Counsel, which has 300 employees and
handles the entire range of legal matters involving the FBI, including national security,
criminal, science and technology, cyber, privacy and civil liberties, fiscal and contract
law, civil litigation, and eDiscovery. The General Counsel also oversees the Chief
Division Counsel (CDC) Program. The CDCs provide comprehensive legal advice and
services for all of the FBI's field offices across the country. The General Counsel
interacts regularly with all of the elements of the FBI, the Justice Department, the U.S.
Intelligence Community, a range of other government agencies, foreign partners, the

private sector, and civil society groups.

Internet URL: https://www.justice.gov/legal-careers/job/assistant-general-counsel-5

8. Add to this mix the issues associated with this lawsuit that are intertwined with the
operations of the F.B.I., the very agency that the presiding judge acted as general counsel (for

almost a decade), and it is reasonable to assume that a certain level of pervasive bias may exist.

 

9. For instance, the allegations articulated in the operative Amended Complaint (ECF Doc. |

No. 5 [Dkt. 5]) state that agents of the New York F.B.I. field office may have engaged as state
actors to cooperate with the defendant to misuse and abuse the official Criminal Justice

Information System (CJIS) resources that denied Plaintiff (undersigned) of his civil rights.

5
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 6 of 39

10. Taken as true, these allegations (Dkt. 5) indicate the potential government liability for
federal F.B.I agents allegedly assisting the defendant in his marketing of criminal cases against
the plaintiff (and others). The defendant’s years-long lobbying efforts of F.B.I. personnel
encouraging prosecution of the plaintiff, and others, for something called the “distributed
decentralized defamation campaign” is a troubling indication of this allegation of F.B.I.
interference in the civil rights of the Plaintiff (undersigned) and others like him (Dkt. 5).
Further, the Defendant identified that Special Agent Brittany Custer had made a determination
that the Plaintiff (undersigned) had broken the law. Note: it has yet to be determined if the
presiding judge has personal friendships or personal knowledge of F.B.I. agents in the NYC field 1
office.

11. | Meanwhile, there is the thorny issue of the contract F.B.I. informant known as Okey
Marshall Richards, Jr.(OMR). Taken as true, as with other allegations in the operative
complaint (Dkt. 5), OMR is at the heart of a potentially very embarrassing scandal for the F.B.L.,
as this F.B.I. contract informant (OMR) was directly responsible for the closure of the Port of
Charleston in South Carolina on June 14th, 2017. OMR was directly responsible for pushing
information that a uranium based dirty bomb was aboard the container ship the MEMPHIS
MAERSK. A presiding judge with favoritism towards the F.B.I. would wish for this potential
scandal to be diffused and covered up and would exercise pervasive bias to “bury” the case.

12. Not only was this F.B.I. informant (OMR) the source of the dirty bomb hoax information
that was eagerly broadcast to 2,000 livestream viewers on the Crowdsource The Truth (CSTT)
podcast show, he remained on the CSTT show for another nine (9) months.

13. Even after the Defendant knew that this F.B.I. (OMR) informant had caused the closure

of the Port of Charleston, the defendant engaged OMR in approximately 30 (thirty) one (1) hour

6
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 7 of 39

podcast shows on the CSTT platforms. Using the false moniker “Rock Hudson”, OMR
distributed intelligence reports on the CSTT platforms supposedly created by a five (5) person
intelligence team. All a lie.

14. ‘It is a temptation to “bury” such litigation to protect the former employer (F.B.1.) by a
presiding judge who has developed an extra-judicial bias against the Plaintiff (undersigned).
This is especially true if the presiding judge had personal knowledge of OMR or his activities
while general counsel at the F.B.I.

15. The defendant and his Crowdsource The Truth (CSTT) side-kicks (Larry Klayman, esq.
and “Dr.” Jerome Corsi) have recently been engaged in a multi-year social media smear
campaign to viciously attack the former boss of the presiding judge, Robert S. Mueller, IT
(former special counsel and former director of the F.B.L.). It is only natural to assume that a
former subordinate would have a collegiate emotional attachment to her former boss of eight (8)
years. This could serve as the root for personal bias that grows into the fruit of judicial

prejudicial bias.
Cumulative factors that indicate pervasive bias

16. It is reasonable to assume that the foregoing supporting rationale explains why the
presiding judge has held this lawsuit hostage for the last six (6) months. There is folklore that
suggests the F.B.I. litigation department believed in the mantra, “delay, delay, hope they go
away”. The presiding judge would have operated within this environment of favoring the
unnecessary delay of cases.

17. In sum, there appears to be evidence which would lead a reasonable person to believe
they could be prevented or hindered from receiving full, fair, impartial hearings or the full, fair,

impartial administration of justice in this Court due to the extra-judicial bias that may be present.

7
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 8 of 39

LEGAL BASIS FOR THIS AFFADAVITT

18. This affidavit relies on 28 U.S.C. § 455(a) and 28 U.S.C. § 144.

19. Section 455(a) provides that any judge "shall disqualify himself in any proceeding in
which his impartiality might reasonably be questioned." Section 455(a) does not require that a
disqualification motion be accompanied by an affidavit or declaration.

20. Section 144 requires a sworn statement by the person seeking disqualification. The

statute states:

Whenever a party to any proceeding in a district court makes and files a timely and
sufficient affidavit that the judge before whom the matter is pending has a personal bias
or prejudice either against him or in favor of any adverse party, such judge shall proceed
no further therein, but another judge shall be assigned to hear such proceeding.

The affidavit shall state the facts and the reasons for the belief that bias or
prejudice exists, and shall be filed not less than ten days before the beginning of the term

at which the proceeding is to be heard, or good cause shall be shown for the failure to file
it within such time. A party may file only one such affidavit in any case. It shall be

accompanied by a certificate of counsel of record stating that it is made in good faith. (28
U.S.C. section 144) .

21. Section 144 requires the party seeking disqualification only to file an affidavit. 28
USS.C.A. § 144 (West 2006); United States v. Sammons, 918 F.2d 592, 599 (6th Cir. 1990).”’

22. Under both recusal statutes, the substantive standard is “whether a reasonable person with
knowledge of all facts would conclude that the judge’s impartiality might reasonably be
question.” Pesnell y. Arsenault, 543 F.3d 1038, 1043 (9" Cir. 2008) (citing United States v.
Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997)).

23. The principle difference between the two sections is thus that the procedural requirements

for § 144 are much more demanding. Recusal is mandatory pursuant to §144 “whenever a party

8
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 9 of 39

to any proceeding in a district court makes and files a timely and sufficient affidavit ....” 28
U.S.C. § 144. As a result, § 144 is “unusual because it requires that the district judge accept the
affidavit as true even though it may contain averments that are false and may be known to be so
to the judge.” In re Martinez-Catala, 129 F.3d 213, 218 (1st Cir. 1997).

24. Canon 3C of the Code of Judicial Conduct also provides some illumination into this
matter, even though (“the disqualification provisions of the Code of Conduct can only be
construed as establishing a standard for judicial behavior rather than as imposing a mandatory
duty enforceable after the fact by the reversal of otherwise proper judicial decisions.”). United
States v. Conforte, 457 F.Supp. 641, 656 (D.Nev.1978), cited in Pashaian v. Eccelston

Properties, Ltd., 88 F.3d 77, 85 (2d Cir. 1996).

UNDISPUTED FACTS

25. The operative ORDER that has been pending for six (6) months is ECF Doc. No. 65
[11/16/18] “ORDER TO SHOW CAUSE” (Dkt. 65). This ORDER stayed all pending motions,
thereby denying ANY equal access to justice by the undersigned (see below).
“WHEREAS the parties have collectively filed over twenty motions in the last five
months; IT IS HEREBY ORDERED that all pending motions and deadlines are |
STAYED pending the resolution of the Order to Show Cause. Furthermore, until further
order from this Court, neither party is permitted to file any further motions or
pleadings except in response to this Order to Show Cause.” [emphasis NOT added]
26. This ORDER (Dkt. 65) was issued sua sponte, which is an exceptional action that
deviates from the to two basic principles of our judicial system: 1) that the parties will direct the
litigation, and 2) that the decision maker will remain neutral and passive. In the context of

judicial decision making, a court deviates from this passive role when it considers an issue not

raised by the parties but which it nevertheless deems relevant to the controversy.

9
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 10 of 39

27. It is well-established under New York law that there is no right to appeal a sua

sponte order. This rule follows from Civil Practice Law and Rules (CPLR) § 5701(a)(2) which
indicates that a party has a right to appeal from an order “where the motion it decided was made
upon notice.” Accordingly, because a sua sponte order is not the result of a motion made on
notice there is no right to appeal the order, and because there is no appeal as of right from an
order made sua sponte, such an order is subject to dismissal.

28. With this ORDER (Dkt. 65), the presiding judge has cleverly held this entire lawsuit
hostage and has denied the undersigned equal access to the courts.

29. | The ORDER then burdened the Plaintiff with six (6) complex questions that required an
answer. The Plaintiff answered the questions within the time allowed (all responses were due by |
1/30/2019). The Defendant was not required to provide any response to these six (6) questions —
only the Plaintiff. This six (6) question stipulation of the ORDER is appears to favor the
Defendant, who is in the middle of several entangling relationships involving active and retired
members of the F.B.I.

30. Publishing the sua sponta ORDER can be likened to a Fed. R. Civ. Proc. Rule 12(b)
motion to dismiss. Such motions should be acted upon promptly. It is instructive to note that the
ORDER (Dkt. 65) occurred at the very early stages of litigation and purportedly served as a
device to address jurisdictional issues of the litigations. Jurisdictional issues should be answered
promptly so as not to delay justice.

31. It can be argued that the presiding judge relied upon her judicial discretionary ability to
create the ORDER (Dkt. 65). However, once the ORDER was docketed, and properly responded.
to by the Plaintiff (undersigned), a non-discretionary ministerial duty was created -- that of

adjudicating the show cause. The completion of this ministerial duty (adjudication) is owed to

10
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 11 of 39

the undersigned; e.g., the presiding judge’s decision on the issues in the ORDER (Dkt. 65) is not
a courtesy or favor — it is a mandatory ministerial act left unfilled for six (6) months.

32. Traditionally jurisdictional issues (motion to dismiss) are decided early in litigation. It is
not justice to allow a party to unnecessarily wait six (6) months for a decision concerning a sua
sponte motion to dismiss, especially if the pending adjudication is a ministerial duty placed upon |
the presiding judge.

33. Six (6) months has now passed since the 1/30/2019 deadline imposed by Dkt. 65. While
the Court has taken this matter under advisement, the Defendant has continued a multi-platform
social media smear campaign via Crowdsource the Truth to destroy the Plaintiffs technical,
business and professional reputation. Undoubtedly, the Defendant was emboldened by the
apparent lack of action or adjudication by the Court.

34. | The Defendant’s reputation destruction campaign (which began anew after the 1/30/2019
deadline for Dkt. 65) has been meticulously documented by the undersigned in other court
documents appearing in case 3:17-cv-00601-MHL, Steele et al v. Goodman et al, M. Hannah
Lauck, U.S.D.C. for the Eastern District of Virginia (the undersigned attempted to intervene in
that case to impede, slow down, halt or cease the comprehensive smear campaign; intervention
was not approved by the presiding judge in that case). Virginia court’s ORDER attached as a
courtesy.

35. The Plaintiff (undersigned) has discussed these issues in the following letters to the

Defendant. ECF Doc. Nos. 80, 81, 83, 84, 85. The Defendant has not responded to any of these

letters.

11
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 12 of 39

SUMMARY
36. For the foregoing reasons, the presiding judge should recuse herself from this instant
lawsuit.

Certification

This document is submitted in good faith and NOT submitted for the purposes of causing
unnecessary delay with this instant litigation, which has been delayed six (6) months already.
The enclosed presents information that is accurate and truthful as best the undersigned can
ascertain. Therefore, the undersigned believes this pleading is truthful and not submitted for an

improper purpose. This affidavit relies on 28 U.S.C. § 455(a) generally and 28 U.S.C. § 144

specifically . Section 144 is triggered by a party’s affidavit such as this. This document should __

not be construed as a section 455(a) motion, such a motion will be filed at a later date.

Dated this __ day of August, 2019

12
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

PSS
/
D. G. Sweigert, c/o.

GENERAL DELIVERY _
ROUGH AND READY, CA 95975.

 

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 13 of 39

EXHIBIT ONE

I certify that the attached is a true and accurate copy of the original source document. Sworn

under the penalties of perjury.

Dated this _ day of August, 2019

Dstt.

D. G. Sweigert, c/o
GENERAL DELIVERY |
ROUGH AND READY, CA 95975

 

S-3S.)9

 

13
SWEIGERT VS. GOODMAN, AFFADAVITT OF DISQUALIFICATION

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 14 of 39
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 1 of 24 PagelD# 2577

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

 

 

ROBERT DAVID STEELE, et al., E XH« 8 IT 0.
Plaintiffs, me
v. Civil Action No. 3:17cv601
JASON GOODMAN, et ai.,
Defendants.

MEMORANDUM OPINION

This matter comes before the Court on non-party David George Sweigert’s Second

Amended Motion to Intervene (the “Motion to Intervene”).! (ECF No. 93.)

The matter is ripe for disposition. The Court dispenses with oral argument because the

materials before it adequately present the facts and legal contentions, and argument would not

 

 

' On February 19, 2019, Sweigert filed a Motion to Intervene. (ECF No. 73.) On March
18, 2019, Sweigert filed a “Notice of Intent to File an Amended Motion.” (ECF No. 81.) On
March 29, 2019, Sweigert filed an Amended Motion to Intervene. (ECF No. 88.) On April 11,
2019, Sweigert filed a Second Amended Motion to Intervene, which the Court considers

operative. (ECF No. 93.)

 

 
Case 1:18-cv-08653-VEC Document.86 Filed 08/08/19 Page 15 of 39
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 2 of 24 PagelD# 2578

aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1332.2 For
the reasons that follow, the Court will deny Sweigert’s Second Amended Motion to Intervene.?
I. Procedural and Factual Background*
A. Relevant Procedural Background
On September 1, 2017, Plaintiffs filed their original Complaint (the “Original
Complaint”) against Jason Goodman, Patricia A. Negron, and “Queen Tut, a woman believed to

be known as Carla A. Howell.” (Original Compl. 1, ECF No. 1.) Goodman, proceeding pro se,

filed an Answer (the “Original Answer’), (ECF No. 14), and Negron, by counsel, filed a Motion

 

2 “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between .. . citizens of different States.” 28 U.S.C. § 1332(a)(1). Plaintiff Steele is a Virginia
citizen and Plaintiff Earth Intelligence Network (“EIN” and, collectively with Steele,
“Plaintiffs”) is a Virginia not-for-profit 501(c)(3) corporation. (Am. Compl. 6, 9, ECF No. 39.)
Goodman is a New York citizen; Negron is a Massachusetts citizen; and Lutzke is a Colorado
citizen. (Jd. 10, 12, 16.) Sweigert’s address of record is a P.O. box in Arizona. The Court
cannot determine on the record before it whether Sweigert’s intervention would destroy diversity
between the parties. Because the parties do not raise the issue, and because the Court will deny
the Motion to Intervene on other grounds, the Court declines to consider the issue further.

3 Sweigert has also filed two Motions Requesting Leave of Court to File Motion for
Injunctive Relief, (ECF Nos. 102, 124), to which no party has responded, and a Proposed
Request for Judicial Notice, (ECF No. 108), to which no party has responded. Because it will
deny the Motion to Intervene, the Court will deny these motions as moot.

The following motions also pend: Goodman’s Motion for a Protective Order and Motion
to Stay Discovery, (ECF No. 109), to which Plaintiffs have responded, (ECF No. 115);
Plaintiffs’ Motion for Sanctions against Goodman, (ECF No. 121), to which Goodman
responded twice, (ECF Nos. 134, 139); Plaintiffs’ Motion to Compel Discovery from Goodman,
(ECF No. 126), to which no party has responded; and, Plaintiffs’ Motion for a Protective Order,
(ECF No. 127), which Negron did not oppose and to which Goodman and Lutzke did not
respond. The Court will address these motions by separate Memorandum Opinion and Order.

4 The Court assumes familiarity with its March 31, 2019 Memorandum Opinion and
Order. (ECF Nos. 85, 86.) It offers only a summary here.

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 16 of 39
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 3 of 24 PagelD# 2579

to Dismiss (the “Original Motion to Dismiss”), (ECF No. 21). Plaintiffs opposed the Original
Motion to Dismiss, (ECF No. 24), and Negron replied, (ECF No. 29).

On January 23, 2018, Plaintiffs requested entry of default as to “Queen Tut a/k/a Susan
A. Lutzke.” (ECF No. 30.) Because the Original Complaint did not name “Susan A. Lutzke” as
a defendant, the Court denied Plaintiffs’ request for entry of default. (See Mar. 9, 2018 Order,
ECF No. 35.) On March 25, 2018, Plaintiffs moved to amend their Original Complaint, (ECF
No. 36), and on April 11, 2018, the Court granted the motion, (ECF No. 38).

The Amended Complaint names three defendants: Jason Goodman, Patricia A. Negron,
and “Susan A. Lutzke a/k/a/ ‘Queen Tut’” (collectively, “Defendants”). (Am. Compl. 1, ECF
No. 39.) Plaintiffs stated eight counts against each defendant as follows:

Count I: Defamation per se (the defamation claim);

Count IT: Insulting words, in violation of Virginia Code § 8.01-45° (the insulting
words claim);

Count III: Business conspiracy, in violation of Virginia Code § 18.2-499° and
Virginia Code § 18.2-500’ (the statutory conspiracy claim);

 

> “All words shall be actionable which from their usual construction and common
acceptance are construed as insults and tend to violence and breach of the peace.” VA. CODE
ANN. § 8.01-45.

6 This criminal and civil business conspiracy section provides, in relevant part:

Any two or more persons who combine, associate, agree, mutually undertake or
concert together for the purpose of. . . willfully and maliciously injuring another in
{her or] his reputation, trade, business or profession by any means whatever ...
shall be jointly and severally guilty of a Class 1 misdemeanor. Such punishment
shall be in addition to any civil relief recoverable under § 18.2-500.

VA. CODE ANN. § 18.2-499(A).

7 This damages provision allows a plaintiff to recover treble damages, attorney fees, and
costs from defendants who violate Virginia Code § 18.2-499,. VA. CODE ANN. § 18.2-500(A).

 

 
v-08653-VEC Document 86 Filed pg/ogi19 Pa e 17 of 39 :
L Document 152 Filedl 07/9 SKS Page 40 4 Pag 4 D# 2580

Count IV: Common law conspiracy;
Count V: Tortious interference;
Count VI: _Intentional Infliction of Emotional Distress;

Count VII: Personal trespass by computer in violation of Virginia Code § 18.2-152.7°
and computer harassment in violation of Virginia Code § 18.2-152.7:1?
(the computer claim);

Count VIII: Unauthorized use of name and picture in violation of Virginia Code
§ 8.01-40!° (the unauthorized use claim); and,

Count IX: Permanent injunction.

Plaintiffs seek $6,000,000 in compensatory damages; $18,000,000 as “[t]hree-fold [dJamages in
accordance with § 18.2-500” of the Virginia Code; $350,000 in punitive damages; prejudgment
and postjudgment interest; and attorney’s fees and costs. (Am. Compl. 96.)

In response to the Amended Complaint, Goodman filed his Motion to Dismiss. (ECF No.

45.) Negron filed a Motion to Dismiss. (ECF No. 47.) Lutzke did not respond to the Amended

 

8 “A person is guilty of the crime of personal trespass by computer when [she or] he uses
a computer or computer network to cause physical injury to an individual.” VA. CODE ANN.
§ 18.2-152.7(A).

° This provision criminalizes using a computer to threaten illegal acts or make improper
sexual communications to a person with the intent to coerce, intimidate, or harass that person.
VA. CODE ANN. § 18.2-152.7:1.

'0 This unauthorized use section provides, in relevant part:

Any person whose name, portrait, or picture is used without having first obtained
the written consent of such person .. . for advertising purposes or for the purposes
of trade, such persons may maintain a suit in equity against the person, firm, or
corporation so using such person’s name, portrait, or picture to prevent and restrain
the use thereof; and may also sue and recover damages for any injuries sustained
by reason of such use.

VA. CODE ANN. § 8.01-40(A).

 

 
WO)
©
re
-
©
O
+
°
©
D

mo

3-VEC Document.86, Filed 08/08/19 Page 18 of 39 :
Document 152 Filed 07 752/25 Page 50 of 4 PagelD# 2581

Complaint and has not made an appearance of any kind.'! On March 31, 2019, the Court granted
in part and denied in part Negron’s Motion to Dismiss. (ECF No. 86.) The following claims
survive against Negron: Count I] (defamation); Count III (business conspiracy); Count IV
(common law conspiracy); Count V (tortious interference); and, Count VI (intentional infliction
of emotional distress). (Mar. 31, 2019 Mem. Op. 38.) The Court also denied Goodman’s
Motion to Dismiss, meaning that all nine original claims survive against Goodman. (/d. 39.)

B. Sweigert’s Filings in This Case

Between May 22, 2018 and June 13, 2018, George D. Sweigert, a non-party proceeding
pro se, filed seven declarations.'? (ECF Nos. 51, 54, 55, 56, 58, 59, 60.) The Amended
Complaint makes no allegations about Sweigert, referencing him only once in a footnote that

identifies him as one of several other people in a photo of Steele that allegedly defames Steele.

 

'! Plaintiffs returned the Lutzke summons as executed. (ECF No. 62.) Plaintiffs
requested entry of default as to Lutzke. (ECF No. 65.) The Clerk entered default as to Lutzke.
(ECF No. 66.)

'2 The Court dismissed the following counts as to Negron: Count II (the insulting words
claim); Count VII (the computer claim); Count VIII (the unauthorized use claim); and, Count IX
(permanent injunction).

'3 Various non-parties filed declarations and other documents in this case. (ECF Nos. 79,
80, 82, 83.) The Court struck these filings and stated it would not consider future filings by these
parties. (See Mar. 31, 2019 Mem. Op.) Accordingly, the Court will not consider Kevin
Marsden’s submission to the Court, which the Clerk properly did not file. (ECF No. 91.)

As with the previous non-parties’ filings, the Court will strike Sweigert’s declarations
from the record, and will not consider future filings from Sweigert. See Kimberlin v. Nat’l
Bloggers Club, 2014 WL 12680738, at *1, No. PWG-13-3059 (D. Md. Feb. 21, 2014) (striking a
filing when the party has not obtained court authority to do so); see also, e.g., Dietz v. Bouldin,
136 S. Ct. 1885, 1891 (2016) (concluding that the Supreme Court of the United States “has long
recognized that a district court possesses inherent powers that are ‘governed not by rule or statute
but by the control necessarily vested in courts to manage their own affairs so as to achieve the
orderly and expeditious disposition of cases.’” (quoting Link v. Wabash R.R., 370 U.S. 626, 630—
31 (1962))).

 

 

 
of 39
geibe 2582

I
iO
-
Oo
©
m
moi

3-VEC Docum ment t.86 risa g/0g/19 Page, e
Document 152 Filed 07/25/19 Page 6o Pag

(Am. Compl. 65 n.14.) Sweigert also filed two Notices of Change of Address, (ECF No. 63, 67),
and a Notice of Related Litigation, (ECF No. 68).'*

On February 19, 2019, Sweigert filed a “Notice of Motion to Intervene,” (ECF No. 72),
and his first Motion to Intervene, (ECF No. 73). Sweigert subsequently filed copies of several
letters with the Clerk’s Office.!° (ECF Nos. 75, 77.) On March 18, 2019, Sweigert filed a
“Notice of Intent to File an Amended Motion.” (ECF No. 81.) On March 28, 2019, Sweigert
filed a document titled “Preliminary Notification to the Government of Canada.”!® (ECF No.
84.) On March 29, 2019, Sweigert filed an Amended Motion to Intervene. (ECF No. 88.) On

April 11, 2019, Sweigert filed the Motion to Intervene now before the Court.'? (ECF Nos.

 

'4 This two-page document states that “a complaint has been filed with the U.S. Federal
Trade Commission concerning activities of the defendant. A true and accurate copy is attached.”
(Notice of Related Litig. 1, ECF No. 68.) The filing lacks any attachments.

'S One letter claims that Goodman listed false information on one of the 83.1
“Ghostwriting” Certifications submitted to this Court. (ECF No. 75.) The other letter purports
to describe the “Misuse of NSF Acquired Technologies to Facilitate the High-Speed Transfer of
Snuff Films via the UIC Electronic Visualization Laboratory (EVL).” (ECF No. 77.) The letters
have no bearing on the current analysis. The Court will strike these filings. See Kimberlin, 2014
WL 12680738 at *1; Dietz, 136 S. Ct. at 1891.

16 Sweigert fails to identify the relevance of this document to this litigation. The Court
will strike these filings. See Kimberlin, 2014 WL 12680738 at *1; Dietz, 136 S. Ct. at 1891.

'7 The multiple filings created the risk of confusion and potentially undue delays. The
Court issued various orders addressing them. (ECF Nos. 86, 90, 97.) The Court’s April 18,
2019 Order established the Motion to Intervene, filed April 11, 2019, as controlling. (ECF No.
97.) Plaintiffs, Goodman, and Negron responded in opposition to this April 11, 2019 version.
(ECF Nos. 107, 106, 104.)

More than two weeks after filing the Motion to Intervene and accompanying
memorandum in support, Sweigert filed a second memorandum in support of the Motion to
Intervene without leave of this Court. (ECF No. 103.) The Court considers only the
memorandum filed contemporaneously with the Motion. (ECF No. 94.) See E.D. Va. Loc. Civ.
R. 7(F)(1) (“No further briefs or written communications may be filed without first obtaining
leave of Court.”). The Court will strike the second memorandum. (ECF No. 103.) Even were
the Court to consider the second memorandum, the Court’s analysis would not change.

 

 

 
Case 1:18-cv-08653-VEC Document.86 Filed 0 B08 /19 Page 20 of 39
3: L Document 152 Filed 07 7/25/19 Page 7 of 24 PagelD# 2583

93, 94.) Plaintiffs, Goodman, and Negron all oppose the Motion to Intervene. Sweigert has
replied to each response.'® (ECF Nos. 110, 111, 116.)

Cc. Summary of Allegations in the Amended Complaint

This action arises out of a series of allegedly defamatory statements that Defendants
made about Plaintiffs beginning on June 15, 2017. (Am. Compl. 20.) The Court first provides
context about the relevant parties to the action, followed by a summary of Defendants’ actions
and statements.

1. Plaintiffs: Steele and the Earth Intelligence Network

Steele describes a long list of professional accomplishments, presenting himself as a
former Central Intelligence Agency (“CIA”) operations officer, a former civil servant, and the
recipient of various advanced degrees. (Am. Compl. 6.) Steele works to “redirect[] the craft of
intelligence away from spies and secrecy enabling war and waste towards open sources and
methods favorable to peace and prosperity.” (/d. 8.) Plaintiffs assert, without elaboration, that
“[flor over twenty (20) years, [Steele] has dedicated himself to teaching individuals and

organizations about the value of holistic analytics, true cost economics, and Open Source

 

'8 Sweigert has also filed other miscellaneous documents: a document supplementing his
prior motion for leave to seek injunctive relief, (ECF No. 119); a copy of a letter to Goodman
which accuses Goodman of “consistently restat[ing] falsehood[s],” among other things, (ECF
No. 120); a “supplemental motion” for leave to seek injunctive relief, (ECF No. 124); eight
letters addressed to the Court and Goodman further alleging “attempted fraud on the Court ” by
Goodman, (ECF Nos. 129, 137, 138, 140, 142, 145, 147, 149, 150); and, a “Praecipe for the
Clerk” advising the Clerk of Court that Sweigert will file a Petition for Write of Mandamus with
the United States Court of Appeals for the Fourth Circuit addressing the Court’s delay in
addressing his filings, (ECF No. 148), and a “Corrected” Praecipe for the Clerk, (ECF No. 151).

Because the Court will deny Sweigert’s Motion to Intervene, the Court will deny his
motion as moot. (ECF No. 124.) The Court concludes that Sweigert’s filings will not assist the
Court in resolving this matter, and will therefore strike the filings. See Kimberlin, 2014 WL
12680738 at *1; Dietz, 136 S. Ct. at 1891.

 

 
Case 1:18-cv-08653-VEC Document.86 Eiled 08/08/19 Pagg 21 of 39
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 8 of 24 PagelD# 2584

Everything Engineering.” (/d. 7.) Steele “was nominated for a Nobel Peace Prize” for this work.
(id. 8.)

In 2006, Steele founded Earth Intelligence Network (“EIN”), a Virginia 501(c)(3) not-
for-profit corporation, and a plaintiff in this action. (/d. 9.) “The original purpose and long-term
focus of Earth Intelligence Network is to teach citizens the urgency of demanding holistic
analytics, true cost economics, and Open Source Everything Engineering (OSEE) as the
foundation for enlightened self-governance.” (Jd. 9.) In order to fulfill this purpose, EIN started
the #UNRIG (sometimes UNRIG) project, “an educational campaign to communicate to all
citizens the possibility of an ethical, legal, non-violent restoration of integrity to the United
States Government.” (/d.) In support of this mission, Plaintiffs “acquired and professionally
wrapped an RV, and began a national tour of the [cJountry in furtherance of the ‘Summer of
Peace’ campaign.”!? (Jd. 87.)

Public donations fund the #UNRIG campaign, and EIN “is fully transparent and
accountable to its donors.” (/d. 9.) Plaintiffs aver they “account[] for every penny spent ina
budget that was posted online.” (/d. 86 (providing a weblink).) Using the donations, Plaintiffs

“actively promote[] the mission of HUNRIG and communicate[] with all donors.” (d.)

 

'9 The “Summer of Peace” campaign sought to “nurture a national conversation about
#UNRIG.” (Am. Compl. 10.)

 

 

 

 

 

 
:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 22 of 39
-cv-00601-MHL Document 152 Filed 07 rD 55/19 Page 9 of 24 PagelD# 2585

2. Defendants: Goodman, Negron, and Lutzke

According to Plaintiffs, Goodman operates “various social media properties” under the

 

name “Crowdsource The Truth” or “CSTT.””° (Am. Compl. 11.) Plaintiffs quote Goodman,
without attribution, describing CSTT as “an independent news organization dedicated to truth in
media and integrity in government. Our process is driven by a unique, open source fact checking

‘truth engine’ that has been described as a combination of investigative journalism, social

 

media[,] and reality television.” (/d.) Goodman creates and uploads videos through the various
CSTT media accounts, which have thousands of followers.2! “Goodman solicits donations,
advertises products and derives revenue from” these videos. (/d.) Goodman often hosts guest
speakers in these videos, including Negron and Lutzke.

Plaintiffs aver that Negron “co-produced numerous videos uploaded to the CSTT
YouTube channel.” (/d. 12.) She “appeared and actively participated in virtually every video at
issue in this action, one of which was even filmed at her home.” (/d.) Negron allegedly has over

24,000 followers on Twitter, where she allegedly republished defamatory statements made by

 

Lutzke about Plaintiffs. (/d. at 13.)

 

20 The Amended Complaint appears to identify links to CSTT’s YouTube channel, a
Facebook page, a Twitter account, a Patreon account, and a Google Plus account. (Am.
Compl. 11.)

2! The Amended Complaint states:

 

As of September 1, 2017, 14,526 people subscribed to Goodman’s YouTube
channel, 1,925 people followed Goodman on Facebook, and Goodman had 8,886
followers on Twitter. As of March 23, 2018, 53,447 people subscribed to
Goodman’s YouTube channel, 4,189 people followed Goodman on Facebook, and
Goodman had 21,700 followers on Twitter.

 

(Am. Compl. 11.)

 
Case 1:18-cv-08653-VEC Document 86_ Filed 08/08/19 Page 23 of 39
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 10 of 24 PagelD# 2586

According to Plaintiffs, Lutzke adopted the pseudonym “Queen Tut” as her online
persona, using an image of an Egyptian bust to represent herself. (/d. 16.) Lutzke participated in
numerous CSTT videos speaking as Queen Tut. In the videos, Defendants refer to Lutzke as

Queen Tut and display a picture of the Egyptian bust to represent Lutzke. (/d.)

 

3. Defendants’ Alleged Actions Before September 1, 2017

Steele planned to appear in a CSTT live-stream broadcast on June 15, 2017, in which
Goodman and Negron would interview Steele. (Am. Compl. 18.) The day before the scheduled
interview, on June 14, 2017, Goodman and Negron posted a video that reported, seemingly

falsely, that a dirty bomb was present on a ship.”* (/d. 18-19.) Asa result of this event, and the

 

ensuing FBI investigation, Steele “immediately canceled the planned interview” and informed
Goodman via email that he no longer wished to associate with Goodman. (/d. 19.) According to
Plaintiffs, “in retaliation and reprisal for [Steele’s] decision to no longer have anything to do with
Goodman and CSTT, Goodman, Negron[,] and Lutzke began an unprecedented smear campaign
against Plaintiffs.” Ud. 20.)

Between June 15, 2017 and September 1, 2017, Goodman, Negron, and Lutzke allegedly

 

produced and published at least a dozen videos as part of this “smear campaign.” (Am. Compl.
passim.) Ina June 20, 2017 video, Goodman and Negron appear together in a London hotel
room, and Goodman accuses Steele of stealing from the CSTT audience at least three times.

(id. 23.)

 

 

22 In the video, Goodman and Negron claimed a ship at the Port of Charleston, South
Carolina, carried a “dirty bomb.” (Am. Compl. 19.) Goodman and Negron encouraged viewers
to alert the United States Coast Guard about the threat, causing a shutdown of the terminal. (/d.)
The Federal Bureau of Investigation investigated the “false report of a dirty bomb aboard the”
vessel. (/d.)

10

 
Case 1:18-cv-08653-VEC Document 86 _ Filed 08/08/19 Page 24 of 39 .
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 11 of 24 PagelD# 2587 _

On June 26, 2017, Lutzke appeared in a CSTT video as Queen Tut, accusing Steele and
his UNRIG campaign of fraud. (/d. 24.) From then through September 1, 2017, Goodman,
Negron, and Lutzke posted dozens of similar videos.”? Steele contends that Defendants’ exact
statements vary over the course of the videos, sometimes focusing on personal insults against
Steele”* and sometimes making accusations against Steele and his organizations, including
Plaintiff EIN.”

In addition to these videos, the Amended Complaint describes several other online
platforms through which Defendants allegedly publish disparaging comments regarding
Plaintiffs, including Twitter and email. In essence, Plaintiffs claim that Defendants persistently

accuse them of perpetuating a scam and defrauding CSTT viewers who donated to EIN’s

 

23 The Amended Complaint provides great detail, including links, screenshots, and direct
quotations excerpted from these videos. (Am. Compl. passim.) Steele alleges that Goodman
appears in all of the videos as the primary speaker. (/d.) Plaintiffs allege that Negron co-
produced most of the videos, also appearing in many of them, thereby contributing to the insults
against Steele and HUNRIG. (See id. 12.) Lutzke makes guest appearances in many videos,
insulting Steele directly. (Jd. passim.) Lutzke also allegedly published derogatory claims about
Steele on her Twitter account. (/d.)

24 In one video, Goodman states that he “find[s] it really difficult to believe that he was
ever in the CIA because he just seems so f---ing stupid.” (Am. Compl. 36 (quoting an August 7,
2017 video).) Negron describes Steele as “predatory in nature.” (/d. 40 (quoting an August 13,
2017 video).) Goodman calls Steele a “fraudster,” and states that “[Steele]’s lying.” (Am.
Compl. 28, 45, 55 (quoting various videos).)

25 Goodman claims “that the objective of the UNRIG campaign is to ‘get money’ for
[Steele].” (Am. Compl. 41 (quoting an August 13, 2017 video).) Lutzke calls EIN’s #UNRIG
campaign “a total scam,” stating that “Robert David Steele and UNRIG are trying to raise
money, as much money as they possibly can to fund their little scam.” (Id. 40, 46 (quoting
multiple videos).) Negron calls Steele “a serious con man.” (/d. 45 (quoting an August 26, 2017
video).) Negron further states: “this is a serious fraud. I mean that it is a fraud. No question.”
(Id. 46 (quoting an August 26, 2017 video).) Defendants refer to “the Electoral Reform Act”™
and describe it as part of Plaintiffs’ scam. (See, e.g., id. 45 (quoting an August 26, 2017 video).)

il

 

 

 

 

 

 
Case 1:18-cv-08653-VEC Doc

ument 86 Fed 8 08/08/19 Page 250
Case 3:17-cv-00601-MHL Document i152 Filed

07/25/19 Page 12 of 24 Pagelis# 2588 ,

#UNRIG campaign by stealing donors’ money to personally enrich Steele or his allies rather than
using the funds for the #UNRIG mission.
4. Defendants’ Alleged Actions After September 1, 2017

Plaintiffs allege that a shift occurred after the filing of this action. While Goodman and
Lutzke intensified their attacks against Plaintiffs, Negron ceased to participate in any subsequent
video productions or appearances (with one exception). (/d. 48.) Although Plaintiffs concede
Negron ceased her improper activities regarding video production with Goodman, Plaintiffs
maintain that Negron and Lutzke continued to conspire to defame Plaintiffs through Twitter
publications. Negron limited her role to reposting some of Lutzke’s statements. (/d. 13.)

Plaintiffs allege that, between September 1, 2017 and December 2017,” Goodman and
Lutzke produced and published about ten videos containing defamatory statements about
Plaintiffs. Many of the videos reiterate the same kinds of statements made in previous videos.
Defendants apparently acknowledge and discuss the ongoing litigation in these videos.
Goodman describes himself as “happy” about the lawsuit because it will expose “charity fraud
and tax fraud,” of which he claims to have “very solid evidence.” (/d. 60, 62 (quoting September
30, 2017 and October 7, 2017 videos).)

Plaintiffs contend that some of the videos incite violence against Steele. In one video
featuring Goodman and Lutzke, Lutzke directly addresses Steele: “you’re a person who needs to
be put down.” (/d. 57 (quoting a September 23, 2017 video).) According to Plaintiffs, Goodman

interjects to say “legally speaking,” and Lutzke then says: “legally speaking[,] absolutely legally

 

26 Around December 2017, according to Plaintiffs, Goodman and Lutzke had some kind
of falling out and did not produce any more videos together. (Am. Compl. 67, 74-75, 83.)
Plaintiffs allege that Goodman and Lutzke, acting individually, continued their defamatory
actions. (Id. 70-73, 78.)

12

 

 

 

 

 

 

 
ase 1:18-cv-08653-VEC Do

Cas cument 86 File ed 98/08/19 Page 260
Case 3:17-cv-00601-MHL Document 152 Fi

Filed 07/2 Page 13 of 54 BageliH# 2589 a

speaking[,] that you need to be put in a place where you can no longer affect human beings.”
(Id. (quoting a September 23, 2017 video).) Goodman and Lutzke posted a different video
displaying an image of an RV exploding. (/d. 59 (displaying an apparent screenshot of a
September 30, 2017 video).) The side of the flaming RV displays a picture of Steele and
McKinney. Plaintiffs aver that Goodman and Lutzke “disclosed [Steele’s] home address to their
viewers and subscribers, and used Google Maps to show a photo of [Steele]’s home.” (/d.)

Since December 2017, Goodman, acting alone, has continued to make allegedly
defamatory statements against Plaintiffs.2” Lutzke has also disseminated, through Twitter and
videos, negative commentary about Plaintiffs since December 2017.78 Negron has neither
produced nor appeared in any more videos since December 2017.”

D. Sweigert’s Allegations and Motion to Intervene

As is evident from the summary above, none of the allegations in the Amended
Complaint pertain to non-party David George Sweigert. Sweigert alleges that in 2017, Goodman

began “an unrelenting social media smear campaign”*® against Sweigert that includes calls to

 

27 Plaintiffs claim that Goodman posted at least four videos between February 2018 and
April 13, 2018, the date of the filing of the Amended Complaint. (Am. Compl. 70-73.)
Goodman repeats accusations similar to those in earlier videos. (/d. 73.)

28 In one Twitter post, Lutzke apparently calls Steele “the greatest plagiarizer and liar on
the internet.” (Am. Compl. 78.) And according to Plaintiffs, Lutzke “has now escalated the
falsehoods to and [sic] include accusations that [Steele] protects pedophiles, defends child
traffickers, wants JIHAD in the United States, has committed ‘espionage’ and ‘treason’, and [sic]
etc.” (Ud. 75.)

2° Though not creating content, Plaintiffs aver that Negron continued to conspire with
Lutzke to defame Plaintiffs, and that Negron retweeted some of Lutzke’s Twitter comments as
part of this conspiracy. (Am. Compl. 13.)

3® Goodman undertook this putative campaign after Sweigert published a “technical
report” about the Charleston “dirty bomb hoax . . . from the perspective of Critical Infrastructure

13

 

 
Case 1:18-cv-08653-VEC Document 86_ Filed 08/08/19 Page 27 of 39 -
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 14 of 24 Pagelb# 2590

 

violence against him. (Mot. Intervene, {J 1, 16-19, ECF No. 93.) Sweigert further argues that
this smear campaign has caused him severe emotional distress, prompting him to take preventive
measures “to deter would-be stalkers.” (/d. | 140.) Sweigert also moves the Court to join as a
defendant David Charles Hawkins,*! who Sweigert claims has “become inextricably intertwined”
in Goodman’s “damaging civil torts.” (id. | 21.) Sweigert asserts the following claims against
Goodman and Hawkins:

Count I: Witness retaliation, in violation of 42 U.S.C. § 1985(2);*

Count II: Conspiracy to commit witness retaliation, in violation of 42 U.S.C.
§ 19852);

Count IE: — Civil contempt;

CountIV: Defamation per se;

 

Count V: Business conspiracy, in violation of Virginia Code § 18.2-499 and
Virginia Code § 18.2-500;

 

Protection (CIP), the career field practiced by [Sweigert].” (Mot. Intervene {J 4-5, ECF No. 93.)
Sweigert committed to sending “dozens of copies of these technical reports to committees of
Congress and law enforcement agencies.” (Jd. ¥ 5.)

 

 

3! The Amended Complaint lacks any reference to Hawkins, whom Sweigert describes as
“a newly identified co-conspirator” of Goodman’s. (Mot. Intervene { 15.)

32 This civil rights conspiracy provision states, in relevant part:

If two or more persons in any State or Territory conspire to deter, by force,
intimidation, or threat, any party or witness in any court of the United States from
attending such court, or from testifying to any matter pending therein, freely, fully,
and truthfully, or to injure such party or witness in [her or] his person or property
on account of [her or] his having so attended or testified . . . the party so injured or
deprived may have an action for the recovery of damages, occasioned by such
injury or deprivation, against any one or more of the conspirators.

 

42 US.C. § 1985(2)+{(3).

14

 
Case 1:18-cv-08653-VEC Documen 186 F File iJeq 98/98/19 Page 28 of 39 aS
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 150 4Pag elD# 2591

Count VI: _ Intentional infliction of emotional distress; and,

Count VII: | Unauthorized use of name and picture.

(Id. §§ 52-144.) For relief on each count, Sweigert seeks a permanent injunction®® and treble
damages of $3 million. (/d. {J 147, 150.)

In his Motion to Intervene, Sweigert asserts that Goodman’s defamation and retaliation
against him entitles him to join this action as a plaintiff. Neither document is a model of
clarity.>4 Sweigert admits that on June 14, 2018, he filed a separate lawsuit against Goodman on
“these and related claims.’*> (Mot. Intervene §{ 7-8.) Neither the Motion nor supporting

memorandum mentions Defendants Negron or Lutzke, and the discussion centers on the actions

 

of only Goodman and Hawkins, a non-party.

 

 

33 The requested injunction would “direct social media platform providers to remove the
accounts of the co-conspirators,” including the offending posts and videos described in
Sweigert’s filings. (Mot. Intervene ff 147-48.)

34 For example, his memorandum discusses the issue of Article III standing at length
before moving to the merits of Sweigert’s claims. (See Mem. Supp. {J 11-31, ECF No. 94.)
Under Article III of the U.S. Constitution, one may sue another in federal court only if there
exists between them a “case or controversy” consisting of (1) “an injury in fact, (2) that is fairly
traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a
favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016) (quoting Lujan
v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). No party seeks dismissal of Sweigert based
on standing.

35 Sweigert filed suit in the District of South Carolina, which transferred the action to the
Southern District of New York. In his South Carolina action, Sweigert alleges RICO and other
criminal violations arising from the Charleston incident. (See Compl., ECF No. 1, Sweigert v.
Goodman, No. 2:18-cv-1633 (D.S.C.); 1:18-cv-08653 (S.D.N.Y.)) In November 2018, that court
ordered that Sweigert show cause “why his amended complaint should not be dismissed,”
staying proceedings generally. (Order to Show Cause, Sweigert v. Goodman, No. 1:18-cv-
08653, ECF No. 65 (S.D.N.Y. Nov. 16, 2018)). Sweigert responded to the court’s order. The
case pends as of the date of this Memorandum Opinion.

 

15

 

 
Case 1:18-cv-08653-VEC Document.86 _ Filed 08/08/19
Case 3: 17. Gv-00601- MHL Document 152 Phed 07/2 oaks Page 16 SEE, Sage BH 2592

IL. Analysis

Non-party Sweigert moves to intervene as a plaintiff under Federal Rule of Procedure 24.
Rule 24 provides two mechanisms of intervention: Rule 24(a), intervention by right, in which
the court must add the movant as a party in certain circumstances; and, Rule 24(b), intervention
by permission, in which the court exercises discretion to allow or bar intervention on the basis of
a “common question of law or fact.”3° Fed. R. Civ. P. 24.

In his Motion to Intervene, Sweigert bases his argument on intervention as of right under
Rule 24(a). However, conscious of its duty to construe pro se pleadings liberally,>” the Court
liberally construes Sweigert’s request as also seeking permissive intervention. Under either
standard, Sweigert’s argument fails to meet the burden required of intervenors. The Court will

deny the Motion to Intervene.

 

 

36 Under either mechanism of intervention, as a threshold matter, the Court must
determine whether the movant timely filed her or his motion to intervene. See Fed. R. Civ. P.
24(a)(1), 24(b)(1). The trial court has sound discretion in deciding timeliness under Rule 24.
See Alt v. EPA, 758 F.3d 588, 591 (4th Cir. 2014). When evaluating timeliness, the Court must
consider three factors: “first, how far the underlying suit has progressed; second, the prejudice
any resulting delay might cause the other parties; and third, why the movant was tardy in filing
its motion.” Alt, 758 F.3d at 591; see also Hill Phoenix, Inc. v. Systematic Refrigeration, Inc.
117 F. Supp. 2d 508, 514 (E.D.Va. 2000). The most important factor in ascertaining whether a
movant timely filed his or her motion to intervene is “whether the delay has prejudiced other
parties.” Spring Constr. Co. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980); see also Hill Phoenix,
Inc., 117 F. Supp. 2d at 514,

3? District courts have a duty to construe pro se pleadings liberally. Bracey v. Buchanan,
55 F. Supp. 2d 416, 421 (E.D. Va. 1999). A pro se plaintiff must nevertheless allege facts
sufficient to state a cause of action. /d. (citation omitted). The Court cannot act as a pro se
litigant’s “advocate and develop, sua sponte, statutory and constitutional claims that the [litigant]
failed to clearly raise on the face of [the] complaint.” Newkirk v. Cir. Ct. of Hampton, No.
3:14cv372, 2014 WL 4072212, at *1 (E.D. Va. Aug. 14, 2014).

16

 
98S SOROLNER” Document Lee EHSE 07 Seo BBG E17 Fema Maettsy 2593

A. Sweigert May Not Intervene as of Right

Sweigert’s Motion to Intervene as of right under Rule 24(a)(2) falters because his claims
of defamatory and conspiratorial harm establish only that he may have similar claims to Steele’s,
not that he has an interest in Steele’s claims. See Fed. R. Civ. P. 24(a)(2) (stating that the
movant must “claim[ ] an interest relating to .. . the subject of the action, and [she or he must be]
so situated that disposing of the action may as a practical matter impair or impede the movant’s
ability to protect [her or his] interest.”) Sweigert lacks the right to intervene here.

1. Legal Standard: Intervention as of Right

In order to demonstrate a right to intervene in an action, the movant must show: 1) a
“significantly protectable interest” in the subject matter of the action; 2) that the protection of
this interest would be impaired without the movant’s intervention; and, 3) that the movant’s
interest is not adequately represented by the existing parties. Teague v. Bakker, 931 F.2d 259,
260-61 (4th Cir. 1991) (quoting Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th
Cir. 1976)). An interest qualifies as “significantly protectable” when “the intervenor stands ‘to
gain or lose by the direct legal operation of the district court’s judgment’ on the plaintiff's
complaint.” Cooper Techs., Co. v. Dudas, 247 F.R.D. 510, 515 (E.D. Va. 2007) (quoting
Teague, 931 F.2d at 261) (internal quotation marks omitted). Though the movant’s burden for
proving inadequate representation “should be treated as minimal,” Teague, 931 F.2d at 262
(quotation omitted), when the movant “has the same ultimate objective as a party to the suit, a
presumption arises that its interests are adequately represented, against which the petitioner must
demonstrate adversity of interest, collusion, or nonfeasance,” Westinghouse, 542 F.2d at 216.

Indeed, “representation is considered adequate even though the applicant might have a slightly

17

 

 

 

 
Case 1:18-cv-08653-VEC Document 86_ File d 08/08/19. Page 310 iE
Case 3:17-cv-00601-MHL Document 152 File 8 oF/28 5/19 Page 18 of 24 Pagelb# 2594 _

different motive for litigating the issues.” Dairy Maid Dairy, Inc. v. United States, 147 F.R.D.
109, 112 (E.D. Va. 1993) (citing 3B Moore's Federal Practice { 24.07[4}).

2. Sweigert May Not Intervene as of Right Because He Fails to
Demonstrate an Interest in the Subject of the Instant Lawsuit

Somewhat surprisingly, no party addresses whether Sweigert’s Motion to Intervene is or
is not timely.*® See Spring Constr. Co., 614 F.2d at 377. Because Sweigert fails to satisfy the
first element of the intervention as of right analysis—a “significantly protectable interest”—
Sweigert cannot intervene as of right. See Cooper, 247 F.R.D. at 514-15. Even reading the
Motion to Intervene liberally, as the Court must, Sweigert alleges no direct connection between

Defendants’ conduct concerning Plaintiffs and Goodman’s conduct concerning Sweigert. The

 

38 Had any party raised the issue, the Court would have evaluated it carefully. The Court
considers three factors: “first, how far the underlying suit has progressed; second, the prejudice
any resulting delay might cause the other parties; and third, why the movant was tardy in filing
its motion.” Alt, 758 F.3d at 591. The first factor weighs against Sweigert because the suit has
progressed to discovery. Plaintiffs filed their Original Complaint nearly two years ago. Sweigert
first filed as a non-party over a year ago. (ECF No. 51.) Seventeen months after the filing of
this action, and nine months after his first filing in the case, Sweigert moved to intervene. (ECF
No. 73.) During that time, this Court ruled on five motions, including two motions to dismiss.
(ECF No. 86.) Counsel for Negron and Steele have conducted at least one discovery planning
conference without Sweigert. (ECF No. 112.) Even considering Sweigert’s pro se status, the
first factor weighs against intervention.

The second timeliness factor evaluates prejudice to the existing parties. See Spring
Constr. Co., 614 F.2d at 377. This factor also weighs against intervention because,
notwithstanding their failure to raise timeliness, the existing parties likely would suffer prejudice
in the delay resulting from Sweigert’s intervention. Given the extent of pretrial briefing
completed, this case is ready for discovery and trial. Sweigert’s intervention would add new
parties, new factual allegations, and new legal claims, thereby ensuring significant delay. The
second factor weighs against Sweigert.

The third timeliness factor, the rationale behind the movant’s tardiness in filing its motion
to intervene, does not weigh in favor of or against timeliness. See Alt, 758 F.3d at 591.
Although Sweigert does not justify the extended delay in bringing the Motion to Intervene,
Sweigert has no benefit of counsel and no party challenges timeliness.

None of the three timeliness factors weighs clearly in favor of intervention. But because
the Court will deny the Motion to Intervene on other grounds, the Court assumes, without
deciding, that the Motion to Intervene is timely.

18

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19, P iS ]
Case 3: 17. °CV- “00601- MHL Document 152 Filed 07/25/19 Page 190 a1 Sage D# 2595 / /

Court accordingly finds that Sweigert lacks a “significantly protectable” interest in this litigation
sufficient to merit intervention.
Sweigert makes no reference to the specific, numerous allegations contained in the

Amended Complaint. The references to Steele in Sweigert’s briefings come only in passing and

 

do not seek to establish a connection between the harm Plaintiffs allege and the harm Sweigert

 

alleges. (See Mem. Supp. Mot. Intervene {{ 2, 14, 47.) To the extent that Sweigert’s claims
seem “identical” to Steele’s, the claims relate to two distinct sets of conduct or statements: those
directed at Plaintiffs and those directed at Sweigert. For example, Sweigert seeks to bring a
business conspiracy claim against Goodman pursuant to Virginia Code § 18.2-499 and -500,

which the Amended Complaint also asserts. But the allegations that support Count III in the

 

Amended Complaint pertain only to Plaintiffs:

Goodman, Negron and Lutzke . . . acted in concert . . . for the express purpose of
injuring the Earth Intelligence Network and {UNRIG in its business and reputation
through the publication and republication of false and defamatory statements .. .
[Defendants] orchestrated a scheme the unlawful purpose of which was to defame
Robert and #UNRIG and destroy their reputations and business.

 

(Am. Compl. 90) (emphases added). Sweigert alleges that Goodman and non-party Hawkins

injured his business as a “Critical Infrastructure Protection” professional, (Mot. Intervene { 4),

 

by means of a similar smear campaign executed through a different set of YouTube videos, (id.
{71 1.4). Sweigert fails to refer to the existing allegations in the Amended Complaint or to

explain how his allegations pertaining to business conspiracy satisfy Rule 24(a).

 

Although Sweigert mentions some factual similarities by describing an alleged smear
campaign by Goodman analogous to the alleged defamation campaign undertaken by Defendants
against Plaintiffs, the distinctions outnumber the similarities. Here, Plaintiffs seek recovery from

three Defendants: Goodman, Negron, and Lutzke. Sweigert, on the other hand, seeks to recover

19

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 33 of 39 iL
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 20 of 24 PagelD# 2596

from Goodman and Hawkins, a non-party whom Sweigert seeks to join as a defendant. Sweigert
fails to mention any relevant conduct by either Negron or Lutzke in his briefings. These
differences underscore the disparate qualities of Plaintiffs’ and Sweigert’s claims.

Considering the “significantly protectable” quality an intervenor’s interest must have
under the Westinghouse-Teague standard, Sweigert does not stand to gain or lose anything by the

“direct legal operation” of the Court’s decision in this case because nothing stands to preclude

 

him from asserting any claim he may have against Goodman in a separate suit” See Teague,

931 F.2d at 261. The underlying controversy between the existing parties pertains to them only.

 

Even read liberally, Sweigert has shown no connection between his purported claims and
Plaintiffs’, meaning Sweigert fails to establish the first element of intervention as of right.*°

Falling short on the first prong, Sweigert proves no right to intervene in this action. The Court

 

will deny the Motion to Intervene under Rule 24(a)(2).

B. Sweigert May Not Intervene Permissively

 

Intervenors may seek to intervene in a case by permission when they “ha[ve] a claim or

defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

 

39 Sweigert raises res judicata as a potential impairment of his interest should Goodman
prevail in this litigation. (Sweigert’s Reply to Negron’s Resp. Mot. Intervene {{ 53-54, ECF
No. 111.) This argument misconstrues res judicata. Even if Goodman prevailed in this suit, he
could not necessarily use such an outcome as a shield from claims against by Sweigert in a
different suit. See Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 329 (1971);
Va. Hosp. Ass’n v. Baliles, 830 F.2d 1308, 1311-12 (4th Cir. 1987). Even if the Court denies
Plaintiffs the relief they seek, nothing would preclude Sweigert from seeking to assert legally
similar claims under different facts.

4° Considering the second and third elements would highlight this fatal flaw. As to the
second element, this action must impair Sweigert’s ability to protect his interest, see Teague, 931
F.2d at 262, but Sweigert and Plaintiffs do not share the same claims. Evaluating the third
element would lead to the same inevitable conclusion: the Court cannot determine whether
Plaintiffs can adequately represent Sweigert’s interests because Sweigert’s interests, whatever
they may be, are not at issue in this case.

 

 

20

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 24 of 39 i:
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 21 of 24 PagelD# 2597 ©

24(b\1)(B). The Court has “substantial discretion” to allow or deny intervention of such claims
provided they do not unduly prejudice the existing parties. Smith v. Pennington, 352 F.3d 884,
892 (4th Cir. 2003). Because allowing Sweigert to intervene would cause such prejudice, the

Court will deny intervention by permission.

 

 

1. Legal Standard: Permissive Intervention

District courts enjoy wide discretion to grant or deny permissive intervention. See Wright
v. Krispy Kreme Doughnuts, Inc., 231 F.R.D. 475, 479 (M.D.N.C. 2005). The United States
Court of Appeals for the Fourth Circuit favors “liberal intervention . . . to dispose of as much of a
controversy” as possible, Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986), but stops short of
allowing the existing parties to suffer prejudice or delay on the intervenor’s account. See Alt,
758 F.3d at 591.

Permissive intervention requires a court to apply a three-part test requiring the movant to
show “1) that [her or his] motion is timely; 2) that [her or his] claims or defenses have a question
of law or fact in common with the main action;"!! and 3) that intervention will not result in
undue delay or prejudice to the existing parties.” RLJ Ins. v. Nexus Servs., No. 5:18-cv-00066,

2018 WL 5621982, at *5 (citing Wright, 231 F.R.D. at 479). The Fourth Circuit has instructed

 

 

 

 

courts to weigh the third element, undue prejudice, most heavily. Spring Constr., 614 F.2d at

 

377.

 

 

4! The second element, requiring a common question of law or fact, evinces a
lower standard than the corresponding element of mandatory intervention. 7C Charles A.
Wright & Arthur R. Miller, Federal Practice & Procedure § 1911 (3d ed.). A treatise
reports:

Close scrutiny of the kind of interest the intervenor is thought to have seems
especially inappropriate under Rule 24[b] since it makes no mention of interest. . . .

 

21
Case 1:18-cv-08653-VEC ment 86 Filed 98/08/19 35 of 39 / |
Case 3:1/-cv- 00601- MHL Document € 152 Phied O7/ sen Page 23 6PSa 4 PagelD# 2598 - iL

2. Sweigert May Not Intervene Because Intervention
Would Unduly Burden the Existing Parties

The Court finds that Sweigert falters on each of the three elements of permissive
intervention, even reading his Motion to Intervene liberally. As to the first element of the
analysis, timeliness, the parties chose not to raise the issue despite its seeming relevance to the
case at bar. See supra n.38.

As to the second element, a common question of law or fact, Sweigert’s arguments do not
persuade the Court that the actions or claims sufficiently overlap. See supra Section II.A.2.*?
Factually, the parties are not common between the two sets of claims. Plaintiffs sued Goodman,
Negron, and Lutzke, (Am. Compl. passim.), while Sweigert seeks to adjudicate claims against
only Goodman and non-party Hawkins, (Mot. Intervene passim.). Sweigert implicitly concedes
that he has no business with Negron and Lutzke when he omits them from his pleadings, and
Plaintiffs bring no claim against Hawkins.

The two sets of claims also lack a common factual foundation. For example, in order to
adjudicate an unlawful combination for the purpose of “willfully and maliciously injuring
[Sweigert] in his reputation, trade, business or profession,” this Court would have to both add
Hawkins as a defendant and review allegations premised on a new set of videos and online
postings—wholly irrelevant to the existing Plaintiffs—into evidence. See VA. CODE ANN.

§ 18.2-499. The defamation per se claims that Plaintiffs and Sweigert assert highlight Sweigert’s

 

The concept of a common question of law or fact . . . has not been a difficult concept
to apply in other contexts and it should not be here.

7C Fed. Prac. & Proc. § 1911 (3d ed.).

“2 Sweigert fails to connect his own allegations with those in the Amended Complaint,
except to the general extent that he accuses Goodman of similar actions against Sweigert to those
alleged in the Amended Complaint against Plaintiffs Steele and EIN.

22

 

 

 

 

 

 

 
Case 31 eVOOROLMER Document 123 ied 0/5018" Rags 2¢ SPS 8 Mele 2599

failure to satisfy a common question of fact. Even though both Sweigert and Plaintiffs assert
defamation per se against Goodman, no factual overlap would exist because the Court would
have to consider statements that are allegedly defamatory against Plaintiffs separately from
statements that are allegedly defamatory against Sweigert. As explained throughout this
Memorandum Opinion, the alleged factual similarities between the type and manner of harm
suffered by parties do not vest Sweigert either with a right or reason to join this case.

Legally, the Amended Complaint and Sweigert’s Motion to Intervene lack a common
foundation. Sweigert’s Motion to Intervene raises entirely new questions of law, such as the
witness retaliation claims under § 1985 in Counts I and II, and civil contempt in Count III.
Because the factual allegations underlying the additional claims differ from the allegations -
already before the Court, the new legal causes of action would add complexity without
conserving judicial or party resources. And even when Sweigert asserts the same causes of
actions, the facts underlying them differ. This would result in hearing two parallel trials in one
proceeding. It is crystal clear that Sweigert’s claims raise different questions of both law and
fact from those alleged in the Amended Complaint.

Even were the Court to assume that Sweigert’s Motion to Intervene satisfied the first and
second elements of permissive intervention, it patently fails to overcome the third element, the
resulting delay or prejudice to the existing parties. All existing parties—Plaintiffs and
Defendants alike“7—oppose intervention. Sweigert has filed more than fifty documents with the

Court in this litigation to date, including multiple declarations and motions for injunctive relief.

 

43 Lutzke alone, against whom the Clerk has entered default, has not responded to oppose
intervention or for any other purpose.

23

 

 

 

 

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 37 of 39
Case 3:17-cv-00601-MHL Document 152 Filed 07/25/19 Page 24 of 24 PagelD# 2600

 

Many of these prolix filings appear frivolous, even construing them liberally. Going forward,

existing parties would suffer both delay and prejudice if the Court allowed Sweigert to intervene.

 

The Fourth Circuit has expressed sensitivity to a “deluge/ of] additional briefs and
pleadings” that would add “no new viewpoints and little if any illumination to the original...
disputes.” HPestinghouse, 542 F.2d at 217. If the Court were to allow any party claiming

defamation by these Defendants to intervene against them in this case, the “resultant complexity

 

of the litigation, combined with increases in cost and judicial time, would hinder resolution of
the present conflict.” /d. Sweigert’s intervention would result in undue delay and prejudice.
Even liberally construing the Motion as seeking permissive intervention, the Court will deny the

Motion to Intervene under Rule 24(b)(1)(B).

 

Ii. Conclusion
For the foregoing reasons, the Court will deny Sweigert’s Motion to Intervene. (ECF

No. 93.) The Court will also deny Sweigert’s other motions as moot. (ECF Nos. 102, 108, 124.)

sn

The Court will strike Sweigerts’ miscellaneous filings from the record. (ECF Nos. 51, 54, 5

+

CA

6, 58, 59, 60, 75, 77, 84, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court
addresses all other pending motions by separate Memorandum Order and Opinion. (ECF Nos.
109, 121, 126, 127.)

An appropriate Order shall issue.

     

ui -
NM ufnab-Zauck

9 1a AA United States District Judge
DIAG ° “
Date: jp ew-/f §

Richmond, Virginia

 

 
Case 1:18-cv-08653-VEC Document 86 Filed 08/08/19 Page 38 of 39

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

 

D. G. SWEIGERT, C/o. -
GENERAL DELIVERY | ic

ROUGH AND READY, CA 95975 -
Spoliation-notice@mailbox.org—

   
 

U.S. District Court for the Southern District of New York
(FOLEY SQUARE)

D George Sweigert

Plaintiff

CIVIL CASE #: 1:18-CV-08653-VEC
Vv.
JUDGE VALERIE E. CAPRONI
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I hereby attest that a true copy of this letter has been sent to the following addressees on
the 5th day of Jay, 2019

Aus

 

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

 

D. GEORGE SWEIGERT _

B-5-/?

 

 

 
 

 

 

cv-08653-VEC Document 86 Filed 08/08/19 Page 39 of 39

18-

Case 1

 

EXPECTED DELIVERY DAY: 08/07/19

USPS TRACKING NUMBER

MM il

9505 5159 2260 9217 4095 59

a

     

  

 
 

« Date of delivery specified*

#USPS TRACKING™ included to many major
international destinations.

# Limited international insurance.
« Pick up available. *
« Order supplies online.*

* When used internationally, a customs To schedule free

declaration label may be required. . Package Pickup,
scan the QR code.

* Domestic only

or

 

 

 

 

 

FROM:

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox. org

 

TO:

Clerk of the Court, Room 200
US. District Court
500 Pearl Street

New York, New York 10007-1312

‘
